              Case 2:17-cv-02580-CFK Document 67 Filed 06/17/19 Page 1 of 1



                                IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MACHELLE BITTON, et al.,                                 CIVIL ACTION
                  Plaintiffs,

                        v.

HEALTHCARE SERVICES GROUP, INC., et al.,
                  Defendants.                            NO. 17-2580



                                             ORDER

          AND NOW, this 17th day of June 2019, it having been reported that the issues
between the parties in the above action have been settled and upon Order of the Court
pursuant to the provisions of Rule 41.1 (b) of the Local Rules of Civil Procedure of this
Court, it is


ORDERED that the above action is DISMISSED with prejudice, pursuant to the agreement
of counsel without costs.


                                                   BY THE COURT:




Civ. 2 41.l(b) (3/18)
